Citation Nr: 1515563	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include consideration of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from November 1962 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 50 percent rating.  

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran's attorney representative has suggested that he can no longer work due to his PTSD.  See July 2011 statement.  This aspect of the claim in appellate status is further discussed in the remand.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD.  Specifically, in his March 2013 substantive appeal, his attorney indicated that the Veteran is not able to leave his house except for trips to the post office and a small local store.  The attorney stated that the Veteran is unable to drive anywhere and experiences suicidal ideation and impairment of personal appearance and hygiene.  Further, the Veteran is unable to attend church due to fear of crowds and interaction with others.  The attorney also stated that the Veteran experiences speech problems that hinder his communication.  He was last examined by VA to assess the severity of his PTSD in September 2010.  Considering these allegations of worsening and the length of the intervening period, the Board finds that another examination to assess the current severity of this disability is necessary.  This examination should also address the matter of whether the Veteran is able to maintain substantially gainful employment and the AOJ should adjudicate the TDIU aspect of the claim after providing the Veteran notice of how to substantiate this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a TDIU application, VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his derivative TDIU claim.

Also send the Veteran and his representative a letter explaining how to establish entitlement to a TDIU and requesting that he furnish any other information and/or evidence pertinent to this derivative TDIU claim.

2.  Secure for the record copies of the complete updated clinical records (since March 2013) of all VA and/or private treatment the Veteran has received for his PTSD.

3.  After completion of directive 1-2, schedule the Veteran for an examination to determine the current severity of his PTSD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and reviewed by the examiner. 

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency or severity of the Veteran's PTSD.  

The examiner should describe the Veteran's functional impairment from his service-connected psychiatric disability, and with consideration of the Veteran's educational background and occupational history, furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  

A complete rationale for all opinions must be provided. 

4.  Then, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected PTSD has on his employability, considering his education and occupational experience, but not the effects of age and any nonservice-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disability precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disability (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disability.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered.

5.  After completion of directives 1 - 3, review the record and readjudicate the claim for an increased rating for PTSD and adjudicate the claim for TDIU.  If either remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney-representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




